DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Drawings
The drawings are objected to because of the following informality: Fig. 20, reference numeral 28 should be labeled as 24 because it is a front frame.  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they include the following reference character(s) not mentioned in the description: 55 (Fig. 1).  Corrected drawing sheets in compliance with 37 CFR 1.121(d), or amendment to the specification to add the reference character(s) in the description in compliance with 37 CFR 1.121(b) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Specification
The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed. 
The disclosure is objected to because of the following informalities:
Page 6, line 9, “13 B” should be “13B”.
Page 6, line 12, “13 C” should be “13C”.
Page 8, line 7, “deice” should be “device”.
Page 21, paragraph [0061], “a spacing member 212 is provided on the drum shaft 311, which rotates in a state of coming into contact with the outside of an image forming region 313 of the photosensitive drum 31” is not consistent with Fig. 14.  (Fig. 14 shows the spacing member 212 is provided on the roller shaft 211.)  
Appropriate correction is required.
The lengthy specification has not been checked to the extent necessary to determine the presence of all possible minor errors. Applicant’s cooperation is requested in correcting any errors of which applicant may become aware in the specification.
Claim Objections
Claims 1-6 are objected to because of the following informalities:  
a.	Claim 1, line 9, “each have” should be “each has”.
b.	Claim 1, line 25, “each have” should be “each has”.
Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 5 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 5 is considered to be indefinite because it is unclear how the spacing member comes into contact with the photosensitive drum when the spacing member is provided on the drum shaft.  It is unclear whether or not “the drum shaft has a spacing member” should be “the roller shaft has a spacing member” instead.
Allowable Subject Matter
Claims 1-4 and 6 are allowable over the prior art of record; however, it is found to be objectionable for the reasons specified above.
Claim 5 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  Independent claim 1 is allowable over the prior art of record because the prior art of record does not teach or suggest: “the first holding member and the second holding member are provided both in a slidable manner in a direction in which the developing roller and the photosensitive drum separate from each other; and the first holding member and the second holding member each have a biasing member so that the first holding member and the second holding member are respectively biased toward a direction in which the developing roller and the photosensitive drum come close to each other” as set forth in the claimed combination.
Citation of Pertinent Prior Art
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Mori (US Pat. Pub. No. US 2012/0321342 A1) discloses an image forming apparatus comprising: a developing unit including a developing roller; and a photosensitive unit including a photosensitive drum, the developing unit and the photosensitive unit being separably integrated with each other so as to installed in and removed from an apparatus main body in an integrated state, wherein the developing unit and the photosensitive unit each has an engaging mechanism part.
Yamaguchi (US Pat. Pub. No. US 2019/0391527 A1) discloses an image forming apparatus comprising: a developing unit including a developing roller; a photosensitive unit including a photosensitive drum, the developing unit and the photosensitive unit being separably integrated with each other so as to installed in and removed from an apparatus main body in an integrated state; the developing unit including a first supporting part extending toward the photosensitive unit, and a first holding member provided on the first supporting part so as to hold one end part of a drum shaft; and the photosensitive unit including a second supporting part extending toward the developing unit, and a second holding member provided on the second supporting part so as to hold one end part of a roller shaft, which is on a side opposite to the one end part of the drum shaft, of the developing roller.
Contact information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SOPHIA S CHEN whose telephone number is (571)272-2133. The examiner can normally be reached M-F 8 am - 5 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Clayton LaBalle can be reached on 571-272-1594. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SOPHIA S CHEN/Primary Examiner, Art Unit 2852                                                                                                                                                                                                        
Ssc
April 18, 2022